J-S13023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 BRIAN SCOTT WILBUR                  :
                                     :
                   Appellant         :       No. 931 MDA 2021

      Appeal from the Judgment of Sentence Entered June 15, 2021
          In the Court of Common Pleas of Lackawanna County
          Criminal Division at No(s): CP-35-CR-0000655-2020


 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 BRIAN SCOTT WILBUR                  :
                                     :
                   Appellant         :       No. 935 MDA 2021

      Appeal from the Judgment of Sentence Entered June 15, 2021
          In the Court of Common Pleas of Lackawanna County
          Criminal Division at No(s): CP-35-CR-0000663-2020


 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                   Appellee          :
                                     :
              v.                     :
                                     :
 BRIAN WILBUR                        :
                                     :
                   Appellant         :       No. 936 MDA 2021

      Appeal from the Judgment of Sentence Entered June 15, 2021
          In the Court of Common Pleas of Lackawanna County
          Criminal Division at No(s): CP-35-CR-0000727-2020
J-S13023-22


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                             FILED: JULY 19, 2022

        Appellant, Brian Scott Wilbur, appeals from the judgment of sentence

entered in the Lackawanna County Court of Common Pleas, following his open

guilty plea to theft by unlawful taking, simple assault, and terroristic threats.1

We affirm and grant counsel’s petition to withdraw.

        In its opinion, the trial court accurately set forth the relevant facts and

procedural history of this case as follows:

           Under docket number 2020 CR 655, Appellant incurred one
           (1) count of Theft by Unlawful taking in violation of 18
           [Pa.C.S.A.] § 3921 & one (1) count of Unauthorized Use of
           a Motor Vehicle in violation of 18 [Pa.C.S.A.] § 3928. These
           charges stemmed from a February 13, 2020, report from
           the general manager of Peckville Self Storage. Specifically,
           Appellant rented a U-Haul van from the victim on January
           16, 2020 and neglected to return the vehicle. The victim
           stated that all attempts to reach Appellant were
           unsuccessful.

           Under docket number 2020 CR 663, Appellant [incurred]
           one (1) count of Harassment—Strike, Shove, Kick, etc. in
           violation of 18 [Pa.C.S.A.] § 2709 (A)(1), one (1) count of
           Strangulation in violation of 18 [Pa.C.S.A.] § 2718(a)(1),
           and one (1) count of Simple Assault in violation of 18
           [Pa.C.S.A.] § 2701(A)(1). These charges arose from an
           April 6, 2020, incident which led to Appellant’s arrest
           wherein police were called to the Roadway Inn in Moosic,
           Pennsylvania due to a domestic dispute. The victim, who
           was covered in blood, indicated to officers that Appellant
           punched her in the nose and wrapped his hands tight around
           her neck. The daughter of Appellant and the victim was
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3921(a); 2701; and 2706(a)(3), respectively.

                                           -2-
J-S13023-22


       present while the incident occurred and confirmed these
       events.

       Under docket number 2020 CR 727, Appellant was charged
       with two (2) counts of Terroristic Threats—Cause Serious
       Public Inconvenience in violation of 18 [Pa.C.S.A.] §
       2706(a)(3) and two (2) counts of Threat to Use Weapons of
       Mass Destruction in violation of 18 [Pa.C.S.A.] § 2715(a)(3).
       These charges arose from an April 6, 2020, incident where
       Appellant was being transported to the processing center for
       the charges of docket number 2020 CR 663. Appellant
       repeatedly told transporting officers that he was positive
       with the COVID-19 virus and that he hopes he infects both
       of their families.

       On August 25, 2020, Appellant entered a guilty plea under
       2020 CR 655 to one (1) count of Theft by Unlawful taking in
       violation of 18 [Pa.C.S.A.] § 3921. Under 2020 CR 663,
       Appellant entered a guilty plea to one (1) count of Simple
       Assault in violation of 18 [Pa.C.S.A.] § 2701(A)(1). Under
       2020 CR 727, Appellant entered a guilty plea to one (1)
       count of Terroristic Threats—Cause Serious Public
       Inconvenience in violation of 18 [Pa.C.S.A.] § 2706(a)(3).
       Prior to entering the guilty plea, Appellant executed a
       lengthy written plea colloquy in which he indicated
       awareness of the maximum penalties of fifteen (15) years
       confinement and 32,500 dollars fine. Appellant indicated he
       understood the elements of the crimes charged, was
       pleased with his attorney, and agreed to the terms of the
       plea agreement. This [c]ourt also conducted an oral inquiry
       to determine whether Appellant entered a knowing,
       voluntary, and intelligent plea.          Appellant advised
       awareness of the constitutional rights he forfeited, and the
       penalties he faced by entering the guilty plea. Appellant
       further indicated that no threats or promises were made in
       exchange for his plea. In reference to docket 2020 CR 655,
       Appellant admitted to taking possession of a Ford U-Haul
       van with the intent to deprive the owner thereof. With
       regards to docket 2020 CR 727, Appellant acknowledged
       threatening a Moosic Police Officer that he was infected with
       the COVID-19 virus and hoped to infect his family. In
       reference to docket 2020 CR 663, Appellant admitted to
       punching the victim in the nose and applying pressure
       around her neck which caused her to blackout. After

                                   -3-
J-S13023-22


          receiving affirmative responses, this court accepted the
          guilty plea, and deferred sentence pending completion of a
          Presentence Investigation Report. (hereinafter “PSI”).

          Appellant was originally sentenced December 1, 2020, on all
          three dockets to six to twelve months state incarceration
          followed by two years special probation on the Theft by
          Unlawful taking charge, six to twelve months state
          incarceration followed by one-year special probation on the
          simple assault charge, and six to twelve months state
          incarceration followed by two years special probation on the
          Terroristic Threats charge. On December 7, 2020, Appellant
          filed a Motion for Reconsideration. Specifically, Appellant
          expressed the desire to go to a long-term treatment facility.
          On December 10, 2020, this [c]ourt vacated its sentence,
          and graciously allowed Appellant to attend inpatient
          treatment at Salvation Army in Binghamton, New York.[2]
          Appellant did not successfully complete treatment at
          Salvation Army and violated a Protection from Abuse Order
          by calling the victim on the telephone. [Consequently, the
          court revoked bail and scheduled a sentencing hearing].

          Accordingly, on June 15, 2021, upon review of the updated
          PSI, the sentencing guidelines, consideration of arguments
          made by defense counsel as well as the facts and the
          circumstances of the case, this [c]ourt re-sentenced
          Appellant in the standard range on all dockets. Regarding
          docket number 2020 CR 655 Theft by Unlawful taking, this
          [c]ourt sentenced Appellant to twelve (12) to twenty-four
          (24) months state incarceration plus two years Special
          Probation. On docket number 2020 CR 663, Simple Assault,
          this [c]ourt sentenced Appellant to six (6) to twelve (12)
          months state incarceration. Concerning docket 2020 CR
          727—Terroristic Threats, this [c]ourt imposed a sentence of
          six (6) [to] twelve (12) months followed by two years
          special probation.


____________________________________________


2 The order specifically stated that the court was granting Appellant’s petition
for reconsideration of sentence, vacating the sentence imposed, and
modifying Appellant’s bail to ROR, with Appellant to be released to the
Salvation Army in Binghamton. Upon completion of rehabilitation, the court
would schedule sentencing with an updated pre-sentence investigation report.

                                           -4-
J-S13023-22


          Therefore, with all dockets being consecutive, Appellant’s
          aggregate sentence is twenty-four (24) to forty-eight (48)
          months of state incarceration, followed by five (5) years of
          Special Probation. On June 17, 2021, Appellant filed a
          Motion for Reconsideration, which this [c]ourt denied on
          June 22, 2021. Accordingly, on July 14, 2021, Appellant
          filed a timely Notice of Appeal to the Pennsylvania Superior
          Court.

(Trial Court Opinion, filed December 30, 2021, at 1-4) (internal citations to

record and footnote omitted).3         On September 7, 2021, the court ordered

Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b). Appellant timely complied on September 20,

2021.

        Preliminarily, appellate counsel seeks to withdraw representation

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967) and Commonwealth v. Santiago, 602 Pa. 159, 978 A.2d 349

(2009). Anders and Santiago require counsel to: 1) petition the Court for

leave to withdraw, certifying that after a thorough review of the record,

counsel has concluded the issues to be raised are wholly frivolous; 2) file a

brief referring to anything in the record that might arguably support the

appeal; and 3) furnish a copy of the brief to the appellant and advise him of

his right to obtain new counsel or file a pro se brief to raise any additional

points the appellant deems worthy of review. Santiago, supra at 173-79,



____________________________________________


3 Appellant filed separate notices of appeal at each underlying docket, which
this Court consolidated sua sponte.

                                           -5-
J-S13023-22


978 A.2d at 358-61.          Substantial compliance with these requirements is

sufficient.   Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa.Super.

2007).

       In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw:

          Neither Anders nor McClendon4 requires that counsel’s
          brief provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To repeat,
          what the brief must provide under Anders are references
          to anything in the record that might arguably support the
          appeal.

                                       *       *   *

          Under Anders, the right to counsel is vindicated by
          counsel’s examination and assessment of the record and
          counsel’s references to anything in the record that arguably
          supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

          [I]n the Anders brief that accompanies court-appointed
          counsel’s petition to withdraw, counsel must: (1) provide a
          summary of the procedural history and facts, with citations
          to the record; (2) refer to anything in the record that
          counsel believes arguably supports the appeal; (3) set forth
          counsel’s conclusion that the appeal is frivolous; and (4)
          state counsel’s reasons for concluding that the appeal is
          frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361. After confirming that counsel has met the

antecedent requirements to withdraw, this Court makes an independent


____________________________________________


4   Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185 (1981).

                                           -6-
J-S13023-22


review of the record to confirm that the appeal is wholly frivolous.

Commonwealth v. Palm, 903 A.2d 1244, 1246 (Pa.Super. 2006). See also

Commonwealth v. Dempster, 187 A.3d 266 (Pa.Super. 2018) (en banc).

       Instantly, appellate counsel has filed a petition to withdraw. The petition

states counsel conducted a conscientious review of the record and determined

the appeal is wholly frivolous. Counsel also supplied Appellant with a copy of

the brief and a letter explaining Appellant’s right to retain new counsel or

proceed pro se to raise any additional issues Appellant deems worthy of this

Court’s attention. In the Anders brief, counsel provides a summary of the

facts and procedural history of the case and refers to relevant law surrounding

Appellant’s issues. Counsel further states the reasons for her conclusion that

the appeal is wholly frivolous. Therefore, counsel has substantially complied

with the technical requirements of Anders and Santiago.

       Counsel raises the following issues on Appellant’s behalf:

          Whether the sentences for theft by unlawful taking imposed
          in 20[20] CR 655 (931 MDA 2021), for simple assault
          imposed in 20[20] CR 663 (935 MDA 2021), and for
          terroristic threats imposed in 20[20] CR 727 (936 MDA
          2021) were harsh and excessive and an abuse of discretion.

(Anders Brief at 4).5

       Appellant argues that the sentences imposed were unduly harsh and

excessive. Appellant asserts the court failed to properly consider the nature


____________________________________________


5 Appellant has not filed a response to the Anders brief pro se or with newly-
retained counsel.

                                           -7-
J-S13023-22


and circumstances of his crimes, or his mental health and severe addiction

issues.   Appellant emphasizes that the crimes at issue occurred while

Appellant was under the influence of drugs. Appellant maintains that he would

benefit from attending a Domestic Violence program, and drug and mental

health counseling. Appellant insists that he will not be able to participate in

these programs based on the lengthy sentence imposed. Appellant complains

the court abused its discretion by sentencing Appellant on the high-end of the

standard range for each crime. Appellant submits the court did not consider

the relevant sentencing factors under Section 9721(b). Appellant concludes

the court abused its sentencing discretion, and this Court must vacate and

remand for resentencing. We disagree.

      A challenge to the discretionary aspects of sentencing is not

automatically reviewable as a matter of right. Commonwealth v. Hunter,

768 A.2d 1136 (Pa.Super. 2001), appeal denied, 568 Pa. 695, 796 A.2d 979

(2001). Prior to reaching the merits of a discretionary sentencing issue:

          We conduct a four-part analysis to determine: (1) whether
          appellant has filed a timely notice of appeal, see Pa.R.A.P.
          902 and 903; (2) whether the issue was properly preserved
          at sentencing or in a motion to reconsider and modify
          sentence, see [Pa.R.Crim.P. 720]; (3) whether appellant’s
          brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
          there is a substantial question that the sentence appealed
          from is not appropriate under the Sentencing Code, 42
          Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).


                                     -8-
J-S13023-22


      Significantly, objections to the discretionary aspects of a sentence are

waived if they are not raised at the sentencing hearing or in a timely filed

post-sentence motion. Commonwealth v. Griffin, 65 A.3d 932 (Pa.Super.

2013), appeal denied, 621 Pa. 682, 76 A.3d 538 (2013). “This failure cannot

be cured by submitting the challenge in a Rule 1925(b) statement.”

Commonwealth v. McAfee, 849 A.2d 270, 275 (Pa.Super. 2004), appeal

denied, 580 Pa. 695, 860 A.2d 122 (2004).

      Instantly, Appellant filed a timely post-sentence motion on June 17,

2021. Nevertheless, Appellant did not preserve any of the claims he raises on

appeal in that motion.    Instead, Appellant merely requested the court to

reconsider and modify his sentence back to the sentence originally imposed

on December 1, 2020; or, to permit Appellant to finish the remainder of his

sentence in Lackawanna County prison. Appellant mentioned nothing about

the court’s alleged failure to consider mitigating factors, excessiveness of the

sentence, or any of the other arguments Appellant now advances on appeal.

Appellant’s failure to preserve his current claims in the post-sentence motion

constitutes waiver of his sentencing issue on appeal. See Griffin, supra;

McAfee, supra.

      Even if Appellant had preserved his claims on appeal, this Court will not

disturb the judgment of the sentencing court absent an abuse of discretion.

Commonwealth v. Fullin, 892 A.2d 843 (Pa.Super. 2006).

         [A]n abuse of discretion is more than a mere error of
         judgment; thus, a sentencing court will not have abused its

                                     -9-
J-S13023-22


        discretion unless the record discloses that the judgment
        exercised was manifestly unreasonable, or the result of
        partiality, prejudice, bias or ill-will. In more expansive
        terms, …: An abuse of discretion may not be found merely
        because an appellate court might have reached a different
        conclusion,    but    requires    a    result  of     manifest
        unreasonableness, or partiality, prejudice, bias, or ill-will, or
        such lack of support so as to be clearly erroneous.

        The rationale behind such broad discretion and the
        concomitantly deferential standard of appellate review is
        that the sentencing court is in the best position to determine
        the proper penalty for a particular offense based upon an
        evaluation of the individual circumstances before it. Simply
        stated, the sentencing court sentences flesh-and-blood
        defendants and the nuances of sentencing decisions are
        difficult to gauge from the cold transcript used upon
        appellate review. Moreover, the sentencing court enjoys an
        institutional advantage to appellate review, bringing to its
        decisions an expertise, experience, and judgment that
        should not be lightly disturbed. Even with the advent of the
        sentencing guidelines, the power of sentencing is a function
        to be performed by the sentencing court. Thus, rather than
        cabin the exercise of a sentencing court’s discretion, the
        guidelines merely inform the sentencing decision.

Commonwealth v. Walls, 592 Pa. 557, 564-65, 926 A.2d 957, 961-62

(2007) (internal quotation marks, footnotes, and citations omitted).

     Pursuant to Section 9721(b), “the court shall follow the general principle

that the sentence imposed should call for confinement that is consistent with

the protection of the public, the gravity of the offense as it relates to the

impact on the life of the victim and on the community, and the rehabilitative

needs of the defendant.” 42 Pa.C.S.A. § 9721(b). See also Commonwealth

v. Fowler, 893 A.2d 758 (Pa.Super. 2006) (stating where court had benefit

of pre-sentence investigation report, we can presume it was aware of relevant


                                     - 10 -
J-S13023-22


information   regarding    defendant’s       character   and   weighed   those

considerations along with mitigating statutory factors).

      Here, the trial court analyzed Appellant’s sentencing claim as follows:

         Here, this [c]ourt imposed guideline range sentences on all
         dockets, which is considered appropriate under the
         Sentencing Code. Prior to sentencing, this [c]ourt precisely
         reviewed the pre-sentence investigation report outlining
         Appellant’s relevant personal background, as well as the
         circumstances of the Appellant’s criminal history, drug
         addiction, and mental health struggles. Pointedly, Appellant
         possessed a prior record score of 1. However, Appellant’s
         criminal history presents a multitude of PFA Contempt
         Violations, assaults, harassments, and five (5) disorderly
         conduct convictions, most not considered in the prior record
         score. Appellant was denied from mental health court in
         Lackawanna County due to his past assaultive behavior and
         criminal history.     Appellant demonstrated a continuing
         incapability to appreciate the wrongfulness of his conduct,
         which is clear by his failure to ever participate in, drug
         rehabilitation such as attending meetings or working a
         twelve-step recovery program. Appellant was given a gift
         by this [c]ourt in allowing him to attend inpatient treatment
         at Salvation Army, which he failed to complete. Appellant
         also showed he has failed to take his mental health
         counseling seriously, as he was not compliant with attending
         therapy or maintaining appropriate medication use before
         these charges.

         It is readily apparent on the face of the record that this
         [c]ourt was fully acquainted of the relevant mitigating and
         aggravating factors via full argument by Appellant’s
         attorney and an inclusive pre-sentence investigative report.
         The weight to be given to those factors was within the field
         of this [c]ourt to regulate.      Therefore, aware of the
         sentencing guidelines, and all other factors, this [c]ourt
         imposed sentences within the standard range that are
         neither unduly harsh nor excessive. There is no indication
         in the record that this [c]ourt failed to consider the
         individual circumstances or in any other way imposed a
         harsh and excessive sentence, disproportionate to
         Appellant’s actions. Appellant’s claims are without merit.

                                    - 11 -
J-S13023-22



(Trial Court Opinion at 8-9) (internal citation omitted). We see no abuse of

the court’s broad sentencing discretion. See Walls, supra; Fullin, supra.

Therefore, even if Appellant had properly preserved his claim and raised a

substantial question, it would merit no relief.   Following our independent

review of the record, we agree the appeal is frivolous. See Dempster, supra;

Palm, supra. Accordingly, we affirm and grant counsel’s petition to withdraw.

     Judgment of sentence affirmed; counsel’s petition to withdraw is

granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/19/2022




                                   - 12 -